 1   GEORGE W. WOLFF (81126)
     MICHAEL W. SQUERI (318408)
 2   LAW OFFICE OF GEORGE W. WOLFF
     505 SANSOME STREET, SUITE 1525
 3   SAN FRANCISCO, CA 94111-3182
     MAILING ADDRESS
 4   P.O. BOX 26749, SAN FRANCISCO, CA 94126-6749
     Telephone: 415-788-1881 ext. 222, 232 |
 5   Facsimile: 415-788-0880
     george@wolfflaw.com
 6   michael@wolfflaw.com

 7
     Attorneys for Defendant CANDLE3, LLC
 8
                                     UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA

10                                                     Case No.: 2:18-CV-001851-WBS-KJN
     PRICE SIMMS HOLDINGS LLC, dba Price
11
     Simms Auto Group, a California limited
12   liability Company; MARIN LUXURY CARS,             STIPULATION FOR CONTINUANCE OF
     LLC dba Land Rover Marin, a California            HEARING DATE ON PRICE SIMMS
13   limited liability company; PRICE SIMMS PA,        HOLDINGS LLC, ADAM SIMMS AND
     LLC dba McLaren San Francisco and Volvo           CHRIS FIRLE’S MOTION TO DISMISS
14
     Palo Alto, a California limited liability
15   company; PRICE CARS SR, LLC dba Toyota            HEARING DATE: APRIL 22, 2019
     Marin and Scion Marin (a/k/a Toyota & Scion       TIME: 1:30 P.M.
16   Marin and Toyota Marin Used Cars), a              JUDGE: WILLIAM B. SHUBB
     California limited liability company; PRICE-
17
     SIMMS FAIRFIELD, LLC dba Mercedes Benz
18   of Fairfield, a California limited liability
     company; PRICE-SIMMS FORD, LLC dba
19   Ford Lincoln Fairfield, a California limited
     liability company; and PRICE SIMMS, INC,
20
     dba Toyota Sunnyvale, a California corporation,
21
                     Plaintiffs,
22
                     vs.
23

24   Candle3, LLC, and DOES 1-20, inclusive,
                 Defendants.
25         __________________________
26
     Candle3, LLC
27
                     Counter-Plaintiff,
28
     CASE#2:18-CV-001851-WBS-KJN                    PAGE       STIPULATION TO CONTINUE HEARING DATE
 1   vs.
 2
     PRICE SIMMS HOLDINGS LLC, dba Price
 3   Simms Auto Group, a California limited
     liability Company; MARIN LUXURY CARS,
 4   LLC dba Land Rover Marin, a California
     limited liability company; PRICE SIMMS PA,
 5
     LLC dba McLaren San Francisco and Volvo
 6   Palo Alto, a California limited liability
     company; PRICE CARS SR, LLC dba Toyota
 7   Marin and Scion Marin (a/k/a Toyota & Scion
     Marin and Toyota Marin Used Cars), a
 8
     California limited liability company; PRICE-
 9   SIMMS FAIRFIELD, LLC dba Mercedes Benz
     of Fairfield, a California limited liability
10   company; PRICE-SIMMS FORD, LLC dba
     Ford Lincoln Fairfield, a California limited
11
     liability company; and PRICE SIMMS, INC,
12   dba Toyota Sunnyvale, a California corporation;
     ADAM SIMMS; CHRIS FIRLE,
13
             Counter-Defendant
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     CASE#2:18-CV-001851-WBS-KJN                  PAGE   STIPULATION TO CONTINUE HEARING DATE
 1           IT IS HEREBY STIPULATED by the parties through their attorneys, subject to
 2
     approval of the court, that the hearing currently set for April 22, 2019 at 1:30 p.m. may be
 3
     continued to May 6, 2019 at 1:30 p.m. in Courtroom 5 of the United States District Court, Eastern
 4
     District.
 5

 6   This stipulation is executed as a result of the request of Defendant / Counter-Plaintiff Candle3

 7   LLC for a continuance of the hearing because counsel for Candle3 is scheduled to begin a trial in
 8
     San Francisco Superior Court on April 22, 2019.
 9

10

11

12                                         SO STIPULATED

13   Dated: March 25, 2019                                By:    /s/ Michael W. Squeri
                                                                 Michael W. Squeri
14
                                                                 Attorney for Candle3 LLC
15

16   Dated March 25, 2019                                 By     /s/Sanjeet S. Ganjam
                                                                 Sanjeet S. Ganjam
17
                                                                 Robert Charles Ward
18                                                               Attorneys for Plaintiffs / Counter-
                                                                 Defendants
19

20

21

22

23

24

25

26

27

28
     CASE#2:18-CV-001851-WBS-KJN                   PAGE         STIPULATION TO CONTINUE HEARING DATE
 1                                          ORDER
 2
             IT IS HEREBY ORDERED that the hearing on Price Simms Holdings LLC, Adam
 3
     Simms and Chris Firle’s Motion to Dismiss is continued to May 6, 2019 at 1:30 p.m., in Courtroom
 4
     5, of the United States District Court, Easter District.
 5

 6
     DATED: March 27, 2019
 7

 8

 9                                              _______________________________________
                                                MORRISON C. ENGLAND, JR.
10                                              UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     CASE#2:18-CV-001851-WBS-KJN                      PAGE      STIPULATION TO CONTINUE HEARING DATE
